Grant, J.
Plaintiff, while in the employ of the defendant, rolled a barrel weighing about 250 pounds upon the-elevator, placing it on one side. He then rolled a second barrel on, when the platform commenced to descend, and *284went suddenly to the bottom, carrying plaintiff with it, .and injuring him.
The car of this elevator consists of a platform about ;six feet square, with two posts rising from the middle of ■opposite edges, about six feet high, connected and braced at the top by a crossbeam. These posts travel up and ■down two guides extending from the top to the bottom ■ of the elevator shaft, and serve to hold the platform of the car level, and prevent its swaying from its position. 'Two heavy iron hooks are screwed into the floor of tbe platform, one at the side of each of the posts. Across the top of the elevator opening or shaft, and in a direction parallel with the crossbeam of the elevator car, is hung .a piece of steel shafting with several wheel pulleys keyed upon it. Two ropes, into the end of each of which is .spliced an iron ring or eye, are fastened to the platform ■of the car by slipping these rings over the hooks mentioned .above. These ropes, passing up through the elevator shaft ■over two of the wheel pulleys upon the steel shafting above .and down on the other side, aro attached to two very heavy weights, which travel up and down guides on the sides •of the elevator shaft, and serve to counterbalance the weight of the car; the weights moving up as the car moves down, and vice versa. The wheel pulleys over which these ropes pass have Y-shaped grooves in their rims, to prevent the ropes from slipping around, by causing them always to fit tightly in the grooves, no matter how much worn they may be. The elevator is operated by hand power, by pulling up and down on an endless rope, which passes over a wheel pulley geared to the same shafting that carries the pulleys over which the balance ropes run. This pulley also has the Y-shaped groove in its rim, and, when any one pulls up or down on the endless rope, the .shafting revolves, and the elevator is moved up and down .by the balance ropes. The brake is a device for tightening *285an iron band that is hooped over another pulley fastened into the shafting. This band is tightened over the pulley by pulling down on a rope fastened to the end of a lever attached to the hoop. After pulling on this rope until it is as tight as desired, the brake is locked (before letting go of this rope) by pulling on another rope, which drops-a ratchet into notches on the brake lever, the arrangement being similar in principle to that by which a railroad brakeman sets a brake with his toe. To unset the brake it. must be tightened a little more, Avhen the ratchet will drop out of the notch, and release the lever.
The allegation of negligence in the declaration is of the most general character, consisting of the statement that the-defendant negligently suffered and permitted the elevator to become and to be and remain worn out, broken, and defective, and in an unsafe and insecure condition, and unfit for use.
•After the accident it was found that one of the balance ropes had become detached, the eye having slipped off the-hook, and the weight attached to the opposite end had fallen to the cellar. It was also found that the key or-pin which held the wheel on the axle above had come out. When this key was out, there was, of course, no control of' that side of the elevator.
The court submitted the question as to plaintiff’s contributory negligence and defendant’s negligence to a jury, who found a verdict for the defendant.
We deem it unnecessary to discuss the various errors-alleged to have been committed during the progress of the trial, for the reason that the jury rendered the only verdict, that can be justified by the undisputed facts and the law applicable thereto. Where the correct result is reached,, the errors alleged are immaterial. We think the court, under the evidence, should have directed a verdict for the-defendant.
*2861. The plaintiff did not show himself to be free from negligence. ' He was entirely familiar with the elevator, its •construction, and- method of use. He knew that, unless •the brake was properly set and locked, a weight placed .upon the car would cause it to descend. The brake must an all cases be set according to the weight of the material placed upon it for carriage. For a heavy weight it should be set harder than for a light one. It was therefore his •duty to see that the brake was properly set and locked, .and his duty to prove it upon the trial. His testimony upon this point was as follows:
“ I do not remember where the elevator was when I first wanted to use it. It might have been on the floor below. I do not remember how the elevator got there, or whether I tried to see if it was solid, or put my hand on the brake from the beginning to the end, if I brought the elevator up. If I did, I would have to tie the brakes, or the elevator would have gone still higher. It would not have •stopped if I had not put on the.brakes. It would have gone up. I did not try the brakes after I got the first barrel on; and as I was putting the second barrel on the ■elevator went down.”
It thus appears that the plaintiff rolled two barrels upon the elevator platform without first directing his attention .to the brake, and seeing that it was properly set. The •elevator had just before raised a weight of 1,500 pounds in safety, and the brake was found sufficient to control it. A proper regard for plaintiff’s own safety and for the .safety of the property of his employer required him to take this necessary precaution. Having failed to show this, he was not entitled to recover. In my judgment, a recovery under such circumstances has no foundation either in law or justice.
2. Plaintiff’s proofs failed to show any negligence on the part of the defendant. Whatever other authorities -may hold, it is the settled rule in this State that negligence icannot be inferred from the mere proof of an accident and *287consequent injury. Toomey v. Steel Works, 89 Mich. 249, and authorities there cited. The sudden breaking or giving way of a piece of machinery, properly constructed, is not .sufficient to justify the conclusion of negligence. Machinery well constructed, apparently safe, and having been tested by use, often gives way from some hidden cause or unknown ■defect.
This elevator had been in constant use for a long time, •and had, without accident, performed the work for which it was intended. The fact that once before it had descended in a manner similar to that in the present case, is not ■evidence that it was out of repair, as in that case the .accident may have resulted from the failure to set and lock the brake. The slipping of the hook was unquestionably ■the result of the fall, rather than its cause. This is •conceded by the plaintiff’s counsel, for they say in their brief that there is no evidence that the rope became detached before it fell, and that, if it had been so detached, the car would have locked itself upon the slides. All the witnesses familiar with the elevator, and who ■examined it just after the accident, agree that all the parts •of the elevator were in proper shape and condition, except that the key which held the wheel upon the shaft was out, and the hook was out of the ring. There is no evidence that the key was out before the accident, or that it was loose. The strain upon this wheel and the shaft by the fall of this heavy weight, almost unchecked, for 30 feet would be very great. The heavy balance weights, upon the sudden stoppage, would fly up, and then fall back upon the wheel with great force. That the key was not out, but was in fact in place, at the time plaintiff commenced to load the elevator, is certain. This appears from the facts, as already stated, that it had just carried up a heavy load, and that, if out, the elevator would have at once descended when the first barrel was rolled on. *288Negligence cannot, therefore, be predicated upon the theory that the key was ont, and that this caused the fall. There= is no evidence to show that it was loose before the fall, or that the ordinary use of the elevator would tend to loosen it. Plaintiff gave no evidence tending to show a necessity to inspect this pin for the reason that it might become-loose. It is certainly as consistent with the theory that the key was jarred out by the sudden and great strain upon it as that it had become loose from ordinary use. In such case it is not competent for the jury to guess which theory is correct.
Under the undisputed facts in the case, the testimony of the witness Perry, as to the condition of the elevator when he worked for the defendant, becomes immaterial. He left-defendant’s employ six months before the accident. The elevator was overhauled and repaired after he left, and about three months before the accident, and there is no evidence-showing any difficulty in running it after that time.
Judgment affirmed.
Long, Durand, and Montgomery, JJ., concurred with-Grant, J.